Exhibit 10.48

 

THIRD AMENDMENT TO SUBLEASE

 

THIS THIRD AMENDMENT TO SUBLEASE (“Third Amendment”) is entered into as of this
27th day of January, 2006 by and between Vertex Pharmaceuticals Incorporated
(“Sublandlord”) and Momenta Pharmaceuticals, Inc. (“Subtenant”).

 

R E C I T A L S

 

A. Sublandlord and Subtenant entered into a sublease, dated as of September 14,
2004 in which Sublandlord subleased to Subtenant that certain real property on
the fourth floor and the first floor (“Sublease Premises”) of the building
located at 675 West Kendall Street, Cambridge, Massachusetts (“Building”), which
sublease Sublandlord and Subtenant amended by a First Amendment to Sublease
(“First Amendment”) dated September 7, 2005 and by a Second Amendment dated
November 16, 2005  (as amended, “Sublease”); and

 

B. The Sublease provided in Section 1(b) for the use of approximately 20,000
rentable square feet located on the third floor of the Building and defined in
the Sublease as the “Temporary Premises” from the Commencement Date until
March 31 2006 at which time Subtenant was to vacate the Temporary Premises in
accordance with the terms of the Sublease; and

 

C. Sublandlord and Subtenant desire to modify the Temporary Premises Expiration
Date to provide for a phased expiration date on the terms and conditions set
forth herein, as well as revising and confirming other provisions of the
Sublease as set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Sublandlord and Subtenant, for themselves and
their respective successors and assigns, covenant and agree as follows:

 


1.                                       EXTENSION OF TEMPORARY PREMISES DEMISE.
THE PHASED VACANCY PLAN DENOTES THE AREAS OF THE TEMPORARY PREMISES, WHICH THE
SUBTENANT WILL VACATE ON THE DATES SET FORTH HEREIN AND IS ATTACHED AS EXHIBIT B
TO THIS THIRD AMENDMENT (“PHASED VACANCY PLAN”). THE DATE ON WHICH SUBTENANT IS
OBLIGATED TO VACATE THE TEMPORARY PREMISES PURSUANT TO SECTION 1(B) OF THE
SUBLEASE IS CHANGED FROM MARCH 31, 2006 TO:  (A) WITH RESPECT TO THE AREA SHOWN
AS “A” ON THE PHASED VACANCY PLAN, DECEMBER 31, 2005;  (B) WITH RESPECT TO THE
AREA SHOWN AS “B” ON THE PHASED VACANCY PLAN, JANUARY 31, 2006;  (C) WITH
RESPECT TO THE AREA SHOWN AS “C” ON THE PHASED VACANCY PLAN, FEBRUARY 15, 2006; 
AND (D) WITH RESPECT TO THE AREA SHOWN AS “D” ON THE PHASED VACANCY PLAN,
JUNE 30, 2006 (WITH RESPECT TO EACH SPECIFIC AREA OF THE TEMPORARY PREMISES, THE
“TEMPORARY PREMISES EXPIRATION DATE”).


 


2.                                       TEMPORARY PREMISES DOORS. SUBLANDLORD
SHALL CONSTRUCT THE ENTRANCE DOORS AS SHOWN ON THE PHASED VACANCY PLAN, UPON THE
WRITTEN REQUEST OF SUBTENANT AND AT THE SOLE COST OF SUBTENANT.


 


3.                                       SUBTENANT’S SHARE. “SUBTENANT’S SHARE”
AS DEFINED IN THE DEFINED TERMS OF THE SUBLEASE IS AMENDED TO READ AS FOLLOWS:

 

--------------------------------------------------------------------------------


 


THE RATIO, EXPRESSED AS A PERCENTAGE, OF THE RENTABLE SQUARE FOOTAGE OF THE
PREMISES LEASED BY SUBTENANT TO THE RENTABLE SQUARE FOOTAGE OF THE MASTER
PREMISES, EQUAL TO (I) 6.88% FROM THE COMMENCEMENT DATE UNTIL THE DAY PRIOR TO
THE SUBLEASE PREMISES RENT COMMENCEMENT DATE, (II) 25.22% FROM THE SUBLEASE
PREMISES RENT COMMENCEMENT DATE THROUGH JUNE 30, 2006, AND (III) 26.99%
THEREAFTER.


 


4.                                       DEFINITIONS. UNLESS OTHERWISE SET FORTH
IN THIS THIRD AMENDMENT, ALL CAPITALIZED TERMS SHALL HAVE THE SAME MEANING AS
SET FORTH IN THE SUBLEASE.


 


5.                                       EFFECTIVE DATE. THIS THIRD AMENDMENT
SHALL TAKE EFFECT AS OF THE DATE ON WHICH LANDLORD CONSENTS IN WRITING TO THIS
THIRD AMENDMENT (“EFFECTIVE DATE”).


 


6.                                       RATIFICATION. THE SUBLEASE, AS AMENDED
HEREBY, IS HEREBY RATIFIED, CONFIRMED AND DEEMED IN FULL FORCE AND EFFECT IN
ACCORDANCE WITH ITS TERMS. EACH PARTY REPRESENTS TO THE OTHER THAT SUCH PARTY
(A) IS CURRENTLY UNAWARE OF ANY DEFAULT BY THE OTHER PARTY UNDER THE SUBLEASE;
AND (B) HAS FULL POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS THIRD AMENDMENT
AND THIS THIRD AMENDMENT REPRESENTS A VALID AND BINDING OBLIGATION OF SUCH PARTY
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


 


7.                                       MULTIPLE COUNTERPARTS. THIS THIRD
AMENDMENT MAY BE EXECUTED IN MULTIPLE COUNTERPARTS, EACH OF WHICH WHEN SO
EXECUTED AND DELIVERED SHALL BE DEEMED TO BE ORIGINALS AND TOGETHER SHALL
CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


 


8.                                       NO OFFER. SUBMISSION OF THIS INSTRUMENT
FOR EXAMINATION AND SIGNATURE BY SUBTENANT DOES NOT CONSTITUTE AN OFFER TO LEASE
OR A RESERVATION OF OR OPTION FOR LEASE, AND THIS INSTRUMENT IS NOT EFFECTIVE AS
A SUBLEASE AMENDMENT OR OTHERWISE UNTIL EXECUTED AND DELIVERED BY BOTH
SUBLANDLORD AND SUBTENANT AND CONSENTED TO BY MASTER LANDLORD.


 


9.                                       MASTER LANDLORD CONSENT. BMR-675 WEST
KENDALL STREET LLC, A DELAWARE LIMITED LIABILITY COMPANY, AS A SUCCESSOR TO
KENDALL SQUARE, LLC IS THE MASTER LANDLORD AS DEFINED IN THE SUBLEASE UNDER THE
MASTER LEASE, ALSO DEFINED IN THE SUBLEASE. FOLLOWING THE PARTIES’ EXECUTION OF
THIS THIRD AMENDMENT, SUBLANDLORD SHALL PROMPTLY SUBMIT THIS THIRD AMENDMENT TO
THE MASTER LANDLORD FOR ITS CONSENT. THE EFFECTIVENESS OF THIS THIRD AMENDMENT
IS CONDITIONED ON THE CONSENT TO THIS THIRD AMENDMENT BY MASTER LANDLORD AS
INDICATED BY ITS EXECUTION OF THIS THIRD AMENDMENT IN THE SPACE PROVIDED BELOW
(OR THE EXECUTION OF ANOTHER CONSENT FORM REASONABLY SATISFACTORY TO SUBLANDLORD
AND SUBTENANT) ON OR BEFORE JANUARY 31, 2006.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this instrument under seal
as of the day and year first above written.

 

 

SUBLANDLORD:

 

 

 

VERTEX PHARMACEUTICALS
INCORPORATED

 

 

 

 

 

By:

/s/ Kenneth S. Boger

 

Name:

Kenneth S. Boger

 

Title:

Senior VP & General Counsel

 

 

 

 

 

 

 

SUBTENANT:

 

 

 

MOMENTA PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

 /s/ Richard P. Shea

 

 

Richard P. Shea, its Vice President, Treasurer and Chief Financial Officer

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

MASTER LANDLORD CONSENT

 

The undersigned, BMR-675 West Kendall Street LLC, hereby consents to this Third
Amendment, subject to the terms and conditions of that certain Consent to
Sublease dated as of September 23, 2004, by and between KS Parcel A, LLC (as
predecessor-in-interest to Master Landlord), Sublandlord and Subtenant.

 

 

MASTER LANDLORD

 

BMR-675 WEST KENDALL STREET LLC

 

 

 

 

 

By:

/s/ Gary A. Kreitzer

 

Name:

Gary A. Kreitzer

 

Title:

Executive VP.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PHASED VACANCY PLAN FOR TEMPORARY PREMISES

 

FOLLOWING THIS PAGE

 

--------------------------------------------------------------------------------

 